DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 
Applicant’s submission filed 11/12/2020 has been entered. 

Response to Arguments
Applicant's submission filed 11/12/2020 has been fully considered.  Applicant’s amendments to the claims have overcome the 103 rejection of record because Unger in view of Bettinger alone do not teach the specific combination of perfluoropentane and a diameter of less than 200 nm, or the method step of administering high-intensity focused ultrasound to a patient, as now required by the claims.  Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 
 
Drawings
The drawings are objected to because the sequence in Fig. 2A is not identified with a SEQ ID NO.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  
	Specifically, the sequence for AS1411 plus linker regions identified in Fig. 2A, and the sequence for AS1411 alone identified in the brief description of the drawings for Fig. 2A, are not identified by sequence identifiers (SEQ ID NO).
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

 Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 7, 8, 11, 15 - 18, 22, and 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (2015 Int. J. Hyperthermia 31: 674-685; Epub 2015 Jul 17; “Maples”) in view of Liao et al. (from IDS; 2015 J. Control. Release 208: 42-51; Epub 2015 Jan 28; “Liao”).


Liao teaches liposomes having a core/shell configuration, wherein the core comprises Dox and the shell comprises the phospholipids DPPC and PEG2000-DSPE (Abstract; Scheme 1; Fig. 1-7; and p 43-45).  The liposomes are functionalized with the anti-nucleolin aptamer AS1411 (Abstract). To functionalize the liposomes, a thiol-containing AS1411 is firstly conjugated to maleimide-PEG2000-DSPE (applicant’s ‘thiol-maleimide linkage’) (p 44).  The AS1411 promotes the affinity and specific binding the liposomes to the nucleolin receptors, enhancing their subsequent uptake by tumor cells, whereas plain liposomes enter cells with difficulty (Abstract).  In vivo studies in a mouse tumor model demonstrate that the active targeting of AS1411 liposomes can substantially increase the accumulation of Dox in the tumor tissues relative to free Dox or passively targeted plain liposomes, inhibiting tumor growth and reducing systemic side effects, including cardiotoxicity (Abstract; p 43, left col).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to functionalize the E-LTSLs of Maples at the DSPE-mPEG2000 component with the anti-nucleolin aptamer AS1411 of Liao, via a thiol-maleimide linkage as suggested by Liao. A person of ordinary skill in the art would have been motivated to make these modifications because the AS1411 would allow for active targeting of the E-LTSLs to tumor cells, thereby substantially increasing the accumulation of Dox in the tumor tissues and inhibiting tumor growth relative to free Dox or passively targeted plain liposomes (i.e., E-LTSLs alone), and reducing systemic side effects, including cardiotoxicity, as suggested by Liao.  A person of ordinary skill in the art reasonably would have expected success because DSPE-PEG2000-containing liposomes functionalized with AS1411 were known in the art, as taught by Liao.
 
Claims 6 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (2015 Int. J. Hyperthermia 31: 674-685; Epub 2015 Jul 17; “Maples”) in view of Liao et al. (from IDS; 2015 J. Control. Release 208: 42-51; Epub 2015 Jan 28; “Liao”), as applied to claims 1, 2, 4, 7, 8, 11, 15 - 18, 22, and 24 - 26 above, and further in view of Huynh et al. (2016 WIREs Nanomed. Nanobiotechnol. 8: 796-813; “Huynh”).
The teachings of Maples and Liao are discussed in the above 103 rejection.
Maples and Liao do not teach that the E-LTSLs further comprise a dye, or a second therapeutic agent such as paclitaxel.
Huynh reviews multifunctional ultrasound agents for cancer imaging and therapy (Abstract; and Fig. 1-9).  Multifunctional ultrasound agents are created by the incorporation of different small molecules and nanoparticles, converting these agents into drug delivery vehicles, therapeutic agents and/or multimodality imaging agents (p 797).  For example, dual modality ultrasound and optical imaging contrast agents have been developed by loading a small molecule or nanoparticle dye into the microbubble (p 799).  The loaded dyes in these microbubbles can be excited with near-infrared light for proposed applications of ultrasound and fluorescent co-registration for tumor boundary imaging, monitoring drug release via fluorescence imaging upon microbubble cavitation, and targeted imaging or tumor and inflammation markers (p 799; and Fig. 3).  The majority of multimodal microbubbles developed for theranostic purposes are formulated to deliver microbubble-encapsulated therapeutic agents such as paclitaxel and doxorubicin (p 800, right col; p 801, left col; and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dye and/or paclitaxel of Huynh into the E-LTSLs of Maples in view of Liao.  Regarding incorporation of a dye, a person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the dye would allow for multimodal ultrasound and optical imaging, which would provide the advantages of ultrasound and fluorescent co-registration for tumor .

 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (2015 Int. J. Hyperthermia 31: 674-685; Epub 2015 Jul 17; “Maples”) in view of Liao et al. (from IDS; 2015 J. Control. Release 208: 42-51; Epub 2015 Jan 28; “Liao”), as applied to claims 1, 2, 4, 7, 8, 11, 15 - 18, 22, and 24 - 26 above, and further in view of Bettinger et al. (of record; US 2007/0128117 A1; “Bettinger”).
The teachings of Maples and Liao are discussed in the above 103 rejection.
Although Maples in view of Liao teach E-LTSLs that are functionalized with a targeting agent such as the anti-nucleolin agent AS1411, Maples and Liao do not teach wherein the targeting agent is an anti-nucleolin antibody/protein.
Bettinger teaches an injectable contrast agent comprising a liquid aqueous emulsion of gas-filled microbubbles stabilized by a film of blends of two or more phospholipids, e.g., DPPS/DSPC, and comprising a targeting agent such as an antibody, e.g., anti-nucleolin, and useful in diagnostic and therapeutic imaging (Abstract; ¶ 0002, 0012, 0025, 0026, 0030, 0032, 0033, 0051-0072, 0097, 0130, 0131, 0134; and Ex. 1-27). The microbubble may further 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-nucleolin antibody of Bettinger as the targeting agent species in the functionalized E-LTSLs of Maples in view of Liao.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the anti-nucleolin agent AS1411 and the anti-nucleolin antibody have equivalent functional properties when used as agents for targeting of nucleolin receptors.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618